               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE INSULATORS                :   CIVIL ACTION NO. 1:18-CV-537
LOCAL NO. 23 ANNUITY, PENSION,            :
AND HEALTH AND WELFARE                    :   (Chief Judge Conner)
FUNDS, AND THE JOINT                      :
APPRENTICE TRAINING                       :
COMMITTEE, LOCAL 23,                      :
ASBESTOS WORKERS,                         :
                                          :
                   Plaintiffs             :
                                          :
             v.                           :
                                          :
LOSHAW THERMAL                            :
TECHNOLOGY, LLC, MARCI                    :
BITTNER, and WENDY BITTNER,               :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 7th day of May, 2019, upon consideration of the parties’

cross-motions (Docs. 20, 26) for summary judgment, and the briefs in support of and

in opposition to said motions, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 20) for summary judgment is GRANTED to
             the extent that plaintiffs cannot sustain claims before this court under
             the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.
             § 1001 et seq., for recovery of delinquent benefits contributions or for
             breach of fiduciary duty when those claims are based on an expired
             collective bargaining agreement and there is no evidence of an
             employer promise to pay.

      2.     Plaintiffs’ motion (Doc. 26) for summary judgment is DENIED.
3.   The Clerk of Court is DIRECTED to enter judgment in favor of
     defendants and against plaintiffs as set forth in paragraph 1 above.

4.   The Clerk of Court is directed to CLOSE this case.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
